      


 1
 2
 3
 4
                                    UNITED STATES DISTRICT COURT
 5                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 6
 7
     FRANK SPOSARO,                                       Case No. C18-953RSM
 8
                      Plaintiff,                          ORDER DENYING STATE FARM’S
 9                                                        MOTION TO REOPEN DISCOVERY
10                         v.

11       NEW JERSEY MANUFACTURERS
         INSURANCE COMPANY, a foreign insurer,
12       and STATE FARM MUTUAL
13       AUTOMOBILE INSURANCE COMPANY, a
         foreign insurer,
14
                      Defendants.
15
16            This matter comes before the Court on Defendant State Farm’s Motion to Extend

17   Discovery Cutoff. Dkt. #28. The discovery motions deadline passed on January 4, 2019, and
18
     the discovery cutoff passed on February 4, 2019. Dkt. #12.
19
              State Farm asks the Court to extend the discovery cutoff to February 28, 2019, so that it
20
     can depose the Plaintiff. Dkt. #28. Because the cutoff has passed, this is really a motion to
21
22   reopen discovery. The stated basis for this request is, essentially, that State Farm’s counsel

23   Scott Wakefield was busy with trial in another matter and mistakenly believed that the parties
24
     in this matter had obtained a Court order extending discovery after filing a stipulated motion.
25
     Id. The Court in fact denied that stipulated motion the day it was filed, finding it lacked any
26
27   explanation, evidence, or argument supporting the request. Dkt. #26. Over a month passed

28   after the Court denied that stipulated motion before the instant motion was filed.



     ORDER DENYING STATE FARM’S MOTION TO REOPEN DISCOVERY - 1
      

            Federal Rule of Civil Procedure 16(b)(4) states that a schedule may be modified only
 1
 2   for good cause and with the judge’s consent. This Court’s Local Rules state:

 3                   The parties are bound by the dates specified in the scheduling
                     order. A schedule may be modified only for good cause and with
 4
                     the judge’s consent. Mere failure to complete discovery within the
 5                   time allowed does not constitute good cause for an extension or
                     continuance.
 6
 7   LCR 16(b)(5).

 8          State Farm has failed to convince the Court that there was some good cause justification
 9   for Mr. Wakefield’s inability to adequately and responsibly monitor the docket in this case.
10
     State Farm makes no mention of its other counsel, Daniel Kirkpatrick, who was apparently not
11
     tied down in the other trial. The Court is forced to conclude that State Farm merely failed to
12
13   complete discovery within the time allowed. This is not a valid basis to modify a scheduling

14   order. LCR 16(b)(5). Even if all the parties were to stipulate to reopening discovery today, the
15   Court would deny such a stipulation if it failed to demonstrate good cause. See Dkt. #26.
16
            Having reviewed the relevant briefing and the remainder of the record, the Court hereby
17
     finds and ORDERS that Defendant State Farm’s Motion to Extend Discovery Cutoff, Dkt. #28,
18
19   is DENIED.

20
21
     DATED this 20 day of February 2019.
22
23
24                                                A
                                                  RICARDO S. MARTINEZ
25                                                CHIEF UNITED STATES DISTRICT JUDGE
26
27
28



     ORDER DENYING STATE FARM’S MOTION TO REOPEN DISCOVERY - 2
